Case 3:16-cv-00327-MWB-MA Document 63-2 Filed 09/06/19 Page 1 of 5




               EXHIBIT 2
           Case 3:16-cv-00327-MWB-MA Document 63-2 Filed 09/06/19 Page 2 of 5
Fennell v. Cambria County Prison, 607 Fed.Appx. 145 (2015)




                   607 Fed.Appx. 145                             Affirmed in part, vacated in part, and remanded.
             This case was not selected for
        publication in West's Federal Reporter.
  See Fed. Rule of Appellate Procedure 32.1 generally             *146 On Appeal from the United States District Court for
     governing citation of judicial decisions issued             the Western District of Pennsylvania, (D.C. Civil Action No.
      on or after Jan. 1, 2007. See also U.S.Ct. of              12–cv–00021), District Judge: Honorable Kim R. Gibson.
     Appeals 3rd Cir. App. I, IOP 5.1, 5.3, and 5.7.
            United States Court of Appeals,                      Attorneys and Law Firms
                     Third Circuit.
                                                                 Robert Fennell, Huntingdon, PA, pro se.
             Robert FENNELL, Appellant
                                                                 Attorney General Pennsylvania, Office of Attorney General
                           v.
                                                                 of Pennsylvania, Marie M. Jones, Esq., Michael R. Lettrich,
     CAMBRIA COUNTY PRISON; Correctional                         Esq., JonesPassodelis, Pittsburgh, PA, District Attorney
      Officer Hale; Correctional Officer Cashoff;                Cambria County, Ebensburg, PA, for Cambria County Prison,
    Correctional Officer Leverknight; Correctional               Correctional Officer Hale, Correctional Officer Cashoff,
    Officer John Doe # 1; Correctional Officer John              Correctional Officer Leverknight and City of Ebensburg.
     Doe # 2; Correctional Officer John Doe # 3;
                                                                 Before: FISHER, KRAUSE and VAN ANTWERPEN,
    Correctional Officer John Doe # 4; Correctional
                                                                 Circuit Judges.
     Officer Lt. John Doe # 5; City of Ebensburg.

                     No. 13–4276.
                           |                                                              OPINION *
           Submitted Pursuant to Third Circuit
               LAR 34.1(a) April 6, 2015.                        PER CURIAM.
                           |
                                                                 Robert Fennell, proceeding pro se and in forma pauperis,
              Opinion filed: April 7, 2015.
                                                                 appeals from a District Court order granting the Appellees'
Synopsis                                                         motion *147 for summary judgment. For the following
Background: State prisoner filed a civil rights complaint        reasons, we will affirm in part, vacate in part, and remand to
against corrections officers, county prison, and city, under §   the District Court for further proceedings.
1983, alleging that corrections officers used excessive force
against him and were deliberately indifferent to his serious     As we write only for the parties, who are familiar with the
medical needs. Defendants moved for summary judgment.            facts and procedural history, we will set forth only those
The United States District Court for the Western District of     facts necessary to our conclusions. On October 29, 2010,
Pennsylvania, Kim R. Gibson, J., 2013 WL 5410062, adopted        Fennell, a state prisoner serving a 20 to 40 year sentence,
report and recommendation of Keith A. Pesto, United States       was temporarily housed at the Cambria County Prison
Magistrate Judge, and granted motion. Prisoner appealed,         in Ebensburg, Pennsylvania. At approximately 8:30 a.m.,
proceeding pro se and in forma pauperis.                         Corrections Officers Hale and Leverknight were in a dayroom
                                                                 preparing to transport Fennell to the prison yard. Officer
                                                                 Hale noticed that Fennell's restraint belt, which secures an
                                                                 inmate's hands to his waist, was unfastened. Officer Hale
Holdings: The Court of Appeals held that:
                                                                 tackled Fennell to the ground. Officer Leverknight and other
                                                                 officers, whose names Fennell did not know, arrived to help
corrections officers did not use excessive force against state
                                                                 restrain him. Fennell claimed that he was then taken to a cell,
prisoner when securing restraint belt, and
                                                                 where he was placed on the floor, assaulted further, stripped
                                                                 of his clothes, and then “[f]elt hands rubbing his butt and he
prisoner exhausted prison administrative remedies for assault
                                                                 jumped.” In an affidavit, Fennell explained that during this
claims.
                                                                 incident someone “place[d] I believe a finger in my butt.”



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
            Case 3:16-cv-00327-MWB-MA Document 63-2 Filed 09/06/19 Page 3 of 5
Fennell v. Cambria County Prison, 607 Fed.Appx. 145 (2015)


Fennell also asserted that he was denied medical care after         were handcuffed, however, it does not automatically follow
the incidents. Later that day, Fennell was transferred back to      that the use of force on him was excessive. The Magistrate
SCI–Houtzdale.                                                      Judge concluded, based in part on a review of a videotape
                                                                    of the incident in the dayroom, that Fennell's hands were not
In February 2012, Fennell filed a civil rights complaint under      secured to his restraint belt, that he is a large person (6′5″ and
42 U.S.C. § 1983, alleging, inter alia, that corrections officers   285 lbs.) with a violent history, that he “crouche [d] lower
used excessive force against him and were deliberately              and widen[ed] his stance” when Office Hale approached him,
indifferent to his serious medical needs. 1 The defendants          that the officers did not strike Fennell, and that, other than
moved for summary judgment, arguing that Fennell failed             favoring his right leg as he walked out of the camera's view,
to exhaust his administrative remedies and that there were          Fennell appeared to be in no stress after he was restrained.
no genuine issues of material fact. The matter was referred         Although Fennell offered affidavits from other prisoners in
to a Magistrate Judge, who recommended denying as                   support of his account of what happened in the dayroom, the
unexhausted Fennell's claims pertaining to the assault that         District Court properly relied on the videotape of the incident
occurred when he was taken to a cell and his allegations            to resolve any factual disputes. See Scott v. Harris, 550 U.S.
regarding the denial of medical care. In a supplemental Report      372, 380, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007) (“When
and Recommendation, the Magistrate Judge recommended                opposing parties tell two different stories, one of which is
denying the remaining claims concerning the initial assault         blatantly contradicted by the record, so that no reasonable
in the dayroom. After viewing a video of that incident, the         jury could believe it, a court should not adopt that version
Magistrate Judge concluded that excessive force was not             of the facts for purposes of ruling on a motion for summary
used. Over Fennell's objections, the District Court adopted the     judgment.”); see also Shreve v. Franklin Cnty., Ohio, 743
Reports and Recommendations, and granted the motion for             F.3d 126, 132 (6th Cir.2014) (stating “that witness accounts
                                                                    seeking to contradict an unambiguous video recording do not
summary judgment. Fennell filed a timely notice of appeal. 2
                                                                    create a triable issue.”). Fennell also claims that the videotape
                                                                    of the dayroom incident was “altered,” but he does not
We have jurisdiction under 28 U.S.C. § 1291, and exercise
                                                                    specifically describe how the events depicted on the videotape
plenary review of a District Court's order granting or denying
                                                                    differ from what actually occurred. See Scott, 550 U.S. at 378–
summary judgment, applying the same standard as the District
                                                                    81, 127 S.Ct. 1769. Therefore, the District Court properly
Court. See Tri–M Grp., LLC v. Sharp, 638 F.3d 406, 415 (3d
                                                                    denied Fennell's claim that Officers Hale and Leverknight
Cir.2011). Summary judgment is proper where, viewing the
                                                                    used excessive force in the dayroom.
evidence in the light most favorable to the nonmoving party
and drawing all inferences in favor of that party, there is no
                                                                     Fennell also claims that the District Court erred in
genuine dispute as to any material fact and the moving party
 *148 is entitled to judgment as a matter of law. Fed.R.Civ.P.      concluding that he failed to exhaust his remaining claims. 3
56(a); Kaucher v. Cnty. of Bucks, 455 F.3d 418, 422–23 (3d          The Prison Litigation Reform Act (“PLRA”) prohibits an
Cir.2006).                                                          inmate from bringing a civil rights suit alleging specific
                                                                    acts of unconstitutional conduct by prison officials “until
 The core inquiry of an excessive-force claim is “ ‘whether         such administrative remedies as are available are exhausted.”
force was applied in a good-faith effort to maintain or              *149 42 U.S.C. § 1997e(a). “Proper exhaustion” is required
restore discipline, or maliciously and sadistically to cause        to satisfy the PLRA's exhaustion requirement, see Woodford
harm.’ ” Wilkins v. Gaddy, 559 U.S. 34, 37, 130 S.Ct. 1175,         v. Ngo, 548 U.S. 81, 84, 126 S.Ct. 2378, 165 L.Ed.2d
175 L.Ed.2d 995 (2010) (per curiam) (quoting Hudson v.              368 (2006), and a procedurally defective administrative
McMillian, 503 U.S. 1, 7, 112 S.Ct. 995, 117 L.Ed.2d 156            grievance precludes action in federal court. See id. at 90–
(1992)). In conducting that inquiry, we examine the need for        91, 126 S.Ct. 2378; Spruill v. Gillis, 372 F.3d 218, 230 (3d
the application of force, the relationship between the need         Cir.2004). The PLRA's exhaustion requirement was intended
and the amount of force used, the extent of injury inflicted,       to allow “corrections officials time and opportunity to address
the extent of the threat to the safety of staff and inmates, and    complaints internally before allowing the initiation of a
any efforts to temper the severity of a forceful response. See      federal case.” Porter v. Nussle, 534 U.S. 516, 525, 122 S.Ct.
Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir.2000). Fennell           983, 152 L.Ed.2d 12 (2002).
argues that the Magistrate Judge “ignored the fact that [he]
was already cuffed before the first assault.” Even if Fennell


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
            Case 3:16-cv-00327-MWB-MA Document 63-2 Filed 09/06/19 Page 4 of 5
Fennell v. Cambria County Prison, 607 Fed.Appx. 145 (2015)


                                                                     the incident in the dayroom. See Strong v. David, 297 F.3d
Fennell submitted two grievance forms. 4 On the first form,
                                                                     646, 650 (7th Cir.2002) (“When the administrative rulebook
Fennell stated that “[on] [October 29, 2010] [w]hile at
                                                                     is silent, a grievance suffices if it alerts the prison to the nature
your Jail the [correctional officers] assaulted me and others
                                                                     of the wrong for which redress is sought.... All the grievance
helped later.” On the second form, Fennell wrote that “I
                                                                     need do is object intelligibly to some asserted shortcoming.”).
was assaulted by several Correctional Officer's [sic] at
Cambria County Jail and now I want to file charge's [sic]
                                                                      The District Court properly held, however, that Fennell
on them.” Although neither grievance is detailed, Cambria
                                                                     failed to exhaust his claim regarding the denial of medical
County Prison's Grievance Procedures provide only a general
                                                                     care. Fennell did not raise the denial of medical care in his
requirement that a grievance “detail[ ] the problem, the
                                                                     grievances, and his allegations of assault in those grievances
informal process used and the remedy being sought.” See
                                                                     do not fairly encompass a claim that he was not treated for
Jones v. Bock, 549 U.S. 199, 218, 127 S.Ct. 910, 166 L.Ed.2d
                                                                     his injuries. Thus, we will affirm the District Court's denial of
798 (2007) (“The level of detail necessary in a grievance to
                                                                     Fennell's medical care claim to the extent that is based on his
comply with the grievance procedures will vary ... but it is the
                                                                     failure to exhaust prison administrative remedies.
prison's requirements ... that define the boundaries of proper
exhaustion.”). Fennell's grievance forms indicate that he was
                                                                     For the foregoing reasons, we will affirm in part, vacate in
“assaulted,” and nothing in those forms indicates that he was
                                                                     part, and remand the matter to the District Court for further
limiting his claim to the events that occurred in the dayroom.
                                                                     proceedings consistent with this opinion.
In fact, Fennell's reference in the first grievance form to
“others help[ing] later” indicates that he was complaining
about both the dayroom assault and the subsequent assault the        All Citations
cell. Under these circumstances, we conclude that it was error
for the District Court to find that Fennell failed to exhaust his    607 Fed.Appx. 145
claims concerning the assault that occurred in the cell after


Footnotes
*       This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding precedent.
1       Fennell also raised claims of false arrest, false imprisonment, and malicious prosecution, and he named as defendants
        Corrections Officer Cashoff, several other unnamed corrections officers, the Borough of Ebensburg, the City of
        Philadelphia, and Cambria County Prison. The Magistrate Judge recommended the dismissal of these claims and
        defendants. Fennell did not object, and the District Court adopted the Magistrate Judge's recommendation. Fennell does
        not challenge these conclusions in his brief. See Laborers' Int'l Union of N. Am., AFL–CIO v. Foster Wheeler Energy
        Corp., 26 F.3d 375, 398 (3d Cir.1994).
2       Fennell also filed a motion for reconsideration, which the District Court denied. We lack jurisdiction to review the denial
        of Fennell's motion for reconsideration because he did not file a separate notice of appeal, or an amended notice of
        appeal, from the order denying that motion. See Fed. R.App. P. 4(a)(4)(B)(ii); United States v. McGlory, 202 F.3d 664,
        668 (3d Cir.2000).
3       The Appellees claim that Fennell did not raise in his Informal Brief a challenge to the District Court's conclusion that he
        failed to exhaust prison administrative remedies. See Appellees' Br., 19. Although “an appellant's failure to identify or
        argue an issue in his opening brief constitutes waiver of that issue on appeal[,]” United States v. Pelullo, 399 F.3d 197,
        222 (3d Cir.2005), we must liberally construe Fennell's filings. See, e.g., Dluhos v. Strasberg, 321 F.3d 365, 369 (3d
        Cir.2003). Here, we conclude that Fennell's Informal Brief, liberally construed, fairly raises a challenge the District Court's
        exhaustion determination. See Appellant's Informal Brief, 1, 5 (alleging error with Magistrate Judge's June 28, 2013
        report and recommendation, which itself held that his cell assault claim was unexhausted; requesting that we reverse
        and remand the case back to the lower court).
4       Fennell used forms supplied by the Pennsylvania Department of Corrections (DOC) because he was incarcerated at SCI–
        Houtzdale when he filed the grievance. Cambria County Prison did not reply directly to Fennell, but he was advised that
        the DOC's Office of Special Investigations and Intelligence had reviewed his grievance, concluded it lacked merit, and
        stated that no action would be taken. Fennell received another response indicating that his grievance had been forwarded
        to the Cambria County Prison. Based on this record, the District Court essentially concluded that Fennell substantially
        complied with Cambria County Prison's Grievance Procedures. See Nyhuis v. Reno, 204 F.3d 65, 77–78 (3d Cir.2000).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
          Case 3:16-cv-00327-MWB-MA Document 63-2 Filed 09/06/19 Page 5 of 5
Fennell v. Cambria County Prison, 607 Fed.Appx. 145 (2015)




End of Document                                        © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
